Citation Nr: 1023015	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-06 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability, to 
include arthritis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1947 to 
August 1948; and from October 1950 to July 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran presented testimony at a Board hearing in September 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board issued a decision denying this appeal in August 
2008.  Pursuant to a Joint Motion for Remand agreed to by the 
appellant and the VA Secretary, the Court vacated the August 
2008 Board decision in January 2010 and returned the case to 
the Board for action consistent with the Joint Remand.  



FINDINGS OF FACT

1.  By rating decision in November 2004, the RO denied the 
Veteran's application to reopen his claim for service 
connection for a left knee disability; the Veteran failed to 
file a timely notice of disagreement.  

2.  Certain evidence received since the November 2004 rating 
decision raises a reasonable possibility of substantiating 
the claim.	




CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the 
Veteran's application to reopen his claim for service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Certain evidence received since the November 2004 rating 
decision is new and material; accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the Veteran's claim for service 
connection for a left knee disability was originally denied 
by the RO in a September 1949 rating decision. Subsequent 
rating decisions in June 1957, October 1975, and November 
2004 determined that no new and material evidence had been 
received to reopen the claim.  The most recent denial 
(November 2004) went unappealed (the Veteran did not file a 
timely notice of disagreement).  Consequently, the decision 
became final.  38 U.S.C.A. § 7105(c).

The evidence on record at the time of the November 2004 
denial included the Veteran's service treatment records as 
well as VA treatment records.  These records reflect that the 
Veteran underwent a VA examination in August 1948.  The 
report indicates that the Veteran injured his left knee 
during basic training.  (The report states that the injury 
occurred in March 1946 during basic training. The Board notes 
that the Veteran was not inducted into service until February 
1947.  Consequently, it appears that the date is incorrect.  
Nonetheless, the fact that the report indicates that it 
happened during basic training is evidence that the injury 
was an in-service injury).  It was reported that the knee did 
not swell; it never caused hospitalization; and only caused 
pain when he ran.  The physical examination showed no 
abnormalities.  Examination reports dated October 1950 and 
July 1952 also reflect normal findings.  Additionally, the 
Veteran completed a Report of Medical History in October 1950 
in which he indicated, by checked box, that he did not have 
arthritis; a "trick" or locked knee; or any bone, joint, or 
other deformity.  Subsequent records include a report of VA 
examination in connection with a 1975 claim which referenced 
arthritis of the left knee.  Other records considered at the 
time of the November 2004 rating decision include treatment 
records from Salem Community Hospital dated October 2003 
through February 2004.  The records reflect that the Veteran 
was treated for Grade IV chondromalacia medial compartment 
anterior compartment left knee with medial meniscal tear.

Evidence submitted since the November 2004 rating decision 
includes the Veteran's April 2008 hearing testimony in which 
he stated that he hurt his knee during basic training and 
that it has hurt him ever since.  Other evidence includes 
treatment records from Dr. J.C.P. (who performed an 
arthroscopy and partial medial lateral meniscectomy of the 
left knee in December 2003); and treatment records from 
Silverio Physical Therapy dated December 2003 to February 
2004.  The Veteran also re-submitted service treatment 
records (specifically the August 1948 examination report) 
that have already been reviewed by the VA.

The underlying reason for the prior denial was a finding that 
there was no competent evidence of a link or nexus to 
service.  The parties to the Joint Remand found that the 
August 2008 Board decision was inadequate in that it failed 
to explain why the Veteran's September 2007 hearing testimony 
was not considered new and material evidence.  The parties 
noted that the Veteran's testimony regarding continuity of 
symptomatology constitutes competent evidence of a nexus to 
service.  The Board believes that while the Veteran's 
testimony does constitute competent evidence, his contentions 
of continuity of symptomatology were implicit each time the 
Veteran has advanced his claim; and these contentions were 
considered in the RO rating decisions of September 1949, June 
1957, October 1975, and November 2004.  In fact, certain 
medical evidence incudes history furnished by the Veteran as 
to continuing knee problems since the inservice injury.  It 
is therefore arguable that the Veteran's testimony in 2007 
regarding a continuity of symptoms is not new, but merely a 
reiteration of what he has been claiming over the years.  

Nonetheless, the Board recognizes that the fact that the case 
has been returned to the Board via a Joint Motion agreed to 
by VA's General Counsel.  To the extent that the Veteran's 
2007 testimony regarding continuing symptoms may cover a 
period of time subsequent to the period of time which he had 
already claimed to have suffered such a continuity of 
symptoms, it is perhaps arguable that the testimony is new.  
Under the circumstances, the Board finds that new and 
material evidence has been received to reopen his left knee 
disability claim.  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a left knee disability, to include 
arthritis.  To this extent, the appeal is granted subject to 
the directions set forth in the following remand section of 
this decision. 


REMAND

In view of the reopening of the claim, VA's duty to assist 
now requires an appropriate medical examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the Veteran's left knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly report the 
diagnosis for any current left knee 
disability. 

Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records and 
post-service treatment records; the 
medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
left knee disability is causally related 
to his active duty service, to 
specifically include the referenced 
injury during basic training.  A detailed 
rationale should be furnished for the 
opinion.  
 
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should review the claims file and 
readjudicate the Veteran's claim for 
service connection for a left knee 
disability under a merits analysis.  

4.  If the RO's decision is adverse to 
the Veteran, he and his representative 
should be provided a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


